         Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GAFUR-ARSLANBEK
 AKHEMDOVICH RAKHIMOV,

                   Plaintiff,

          v.                                         Civil Action No. 19-2554 (JEB)

 ANDREA M. GACKI, et al.,

                   Defendants.


                NOTICE OF FILING OF AMENDED CERTIFIED INDEX
                        TO ADMINISTRATIVE RECORD

       Pursuant to Local Civil Rule 7(n)(1), attached hereto is an amended certified index of the

contents of the Administrative Record in this case. A redacted copy of the Administrative

Record has been provided to counsel for Plaintiff.

       Dated February 20, 2020                       Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Branch Director

                                                     /s/Stuart J. Robinson
                                                     STUART J. ROBINSON
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     450 Golden Gate Ave.
                                                     San Francisco, CA 94102
                                                     Tel: (415) 436-6635
                                                     Fax: (415) 436-6632
                                                     Email: stuart.j.robinson@usdoj.gov
                                                     Cal. Bar No. 267183

                                                     Counsel for Defendants
Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 2 of 8
Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 3 of 8
Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 4 of 8
Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 5 of 8
Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 6 of 8
Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 7 of 8
Case 1:19-cv-02554-JEB Document 15 Filed 02/20/20 Page 8 of 8
